DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office Action is responsive to an Amendment entered 03/18/2022.
EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. (Currently Amended) A broadcast television support platform comprising: at least one processor being configured to provide support to a wireless device implementing a television receiver configured to implement ATSC 3.0 (Advanced Television Systems Committee 3.0) standards and further configured for receiving and displaying terrestrial television content; an input/output device, the input/output device configured to connect the broadcast television support platform over a wireless network to the wireless device implementing the television receiver to support reception and display of the terrestrial television content; and the at least one processor being configured, in real-time, to enforce policies based upon (i) a plurality of different rules of a subscription between the wireless device and broadcast television support platform and (ii) a subscriber status on the wireless device implementing the television receiver to support reception and display of the terrestrial television content, wherein: the at least one processor being configured to manage the television receiver, channel access and display for the wireless device implementing the television receiver to support reception and display of the terrestrial television content; and the television receiver comprises a Software-Defined Radio (SDR) chip.
11. (Currently Amended) A broadcast television support process comprising: implementing at least one processor in a broadcast television support platform to provide support to a wireless device implementing a television receiver configured to implement ATSC 3.0 (Advanced Television Systems Committee 3.0) standards and further configured for receiving and displaying terrestrial television content; connecting, with an input/output device of the at least one processor over a wireless network, to the wireless device implementing the television receiver to support reception and display of the terrestrial television content; and enforcing, with the at least one processor in real-time, policies based upon (i) a plurality of different rules of a subscription between the wireless device and broadcast television support platform and (ii) a subscriber status, on the wireless device implementing the television receiver to support reception and display of the terrestrial television content, wherein: the at least one processor being configured to manage the television receiver, channel access and display for the wireless device implementing the television receiver to support reception and display of the terrestrial television content; and the television receiver comprises a Software-Defined Radio (SOR) chip.

Claim Status
4.	Claims 1-4, 6-14 and 16-20 are pending in this application.

Allowable Subject Matter
5.	Claims 1-4, 6-14 and 16-20 are allowed. 
Reason for Allowance
6.	The prior art of records considered as a whole fails to anticipate or render limitations "… a broadcast television support platform with specific structures (especially underlined) for enabling and managing mobile smart television comprising at least one processor being configured to provide support to a wireless device implementing a television receiver configured to implement ATSC 3.0 (Advanced Television Systems Committee 3.0) standards and further configured for receiving and displaying terrestrial television content; an input/output device, the input/output device configured to connect the broadcast television support platform over a wireless network to the wireless device implementing the television receiver to support reception and display of the terrestrial television content; and the at least one processor being configured, in real-time, to enforce polices based upon a plurality of different rules of a subscription between the wireless device and broadcast television support platform and a subscriber status on the wireless device implementing the television receiver to support reception and display of the terrestrial television content, wherein the at least one processor being configured to manage the television receiver, channel access and display for the wireless device implementing the television receiver to support reception and display of the terrestrial television content; and the television receiver comprises a Software-Defined Radio (SDR) chip…” in Independent Claim 1 to be obvious. 
	
Claim 11 directed to a corresponding process implemented by the broadcast television support platform as recited in Claim 1 is also allowed. 

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426